NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 November 2020 was filed after the mailing date of the Notice of Allowance on 19 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Höfer et al. (U.S. Patent No. 5,954,035).
Regarding claim 1, Höfer et al. discloses a centrifugal separator structure 1 configured for cleaning of crankcase gases from an internal combustion engine (col. 3 lines 9-27), the centrifugal separator structure comprising: a stationary housing 12; and a separator rotor 3 configured for rotation about a center axis 5 arranged inside the stationary housing 12, wherein the stationary housing comprises an inlet for crankcase gases (annular inlet created between housing 12 and the drum 3), a gas outlet 7, and a liquid outlet 9, and wherein the separator rotor comprises a stack of separation discs 11, each separation disc of the stack of separation discs having a truncated conical shape (see Figure), wherein the separator rotor 3 comprises an axle member (the axle member is considered to be anticipated by a structure comprising of the base body 5, annular components 16 and 17, and the sleeve extending internally into separator drum from the base body 15; see Figure), wherein the stack of separation discs is supported on the axle member, wherein the axle member extends from a proximal end portion of the stationary housing 12 adjacent to a driving device for the centrifugal separator structure to a distal end portion of the stationary housing, wherein a distal end portion of the axle member is configured for connection to a shaft 14 of the driving device for the centrifugal separator structure (Figure shows that the shaft 14 is fixed to the internal sleeve/axle member at the latter half or distal portion of the internal sleeve/axle member; col. 3 lines 9-27), and wherein the axle member is un-journaled inside the stationary housing when the centrifugal separator structure is separate from the driving device (Figure shows that shaft 14 is inserted into the internal sleeve of rotor 3 and 
Regarding claim 2, Höfer et al. discloses wherein the axle member comprises a sleeve (sleeve extending internally into separator drum from the base body 15; see Figure) configured for receiving the shaft 14 of the driving device.
Regarding claim 5, Höfer et al. discloses wherein the stationary housing 12 comprise at least one connection member for connecting the stationary housing to the driving device 2 (Figure).
Regarding claim 6, Höfer et al. discloses an assembly comprising: the centrifugal separator structure according to claim 1; and a driving device connected to the centrifugal separator structure, wherein the axle member of the centrifugal separator structure (the axle member is considered to be anticipated by a structure comprising of the base body 5, annular components 16 and 17, and the sleeve extending internally into separator drum from the base body 15; see Figure) is connected to a shaft 14 of the driving device, and wherein the axle member is supported by the shaft of the driving device such that the separator rotor is rotatable within the stationary housing about the centre axis by the driving device (col. 3 lines 9-20). 
Regarding claim 7, Höfer et al. discloses wherein the driving device comprises a casing 2 in which the shaft of the driving device is journaled.
Regarding claim 16, Höfer et al. discloses wherein the stationary housing 12 comprises at least one connection member for connecting the stationary housing to the driving device 2 (Figure).
Regarding claim 22, Höfer et al. discloses wherein the stationary housing 12 comprises at least one fastener for connecting the stationary housing to the driving device 2 (Figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 12, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Höfer et al. (U.S. Patent No. 5,954,035) in view of GB 2277700 (Höroldt et al.).
Regarding claim 3, Höfer et al. does not disclose a securing member at the distal end portion of the axle member configured for securing the axle member to the shaft of the driving device.
GB 2277700 discloses a securing member 6 at the distal end portion of the axle member configured for securing the axle member to the shaft 4 of the driving device 2 (Figure 1). It would have been obvious for one having ordinary skills in the art before the effective filing date of the claimed invention to have modified the centrifugal separator structure of Höfer et al. to use a securing member of GB 2277700 for the purpose of securing the drum to the drive spindle (page 7 lines 9-22).
Regarding claim 4, Höfer et al. discloses an access opening 12 for fitting and/or accessing the securing member inside the stationary housing.
Regarding claim 12, Höfer et al. does not disclose wherein the driving device is an electric current generator of an internal combustion engine, the electric current generator comprising a stator and a generator rotor configured for rotation inside the stator, wherein the generator rotor comprises the shaft of the driving device forming a rotor axle of the generator rotor, and wherein the rotor axle extends along the centre axis. 
GB 2277700 discloses wherein the driving device is an electric current generator of an internal combustion engine, the electric current generator comprising a stator 14 and a generator rotor 2 configured for rotation inside the stator, wherein the generator 
Regarding claim 15, Höfer et al. does not disclose a securing member configured for securing the axle member to the shaft of the driving device.
GB 2277700 discloses a securing member 6 at the distal end portion of the axle member configured for securing the axle member to the shaft 4 of the driving device 2 (Figure 1). It would have been obvious for one having ordinary skills in the art before the effective filing date of the claimed invention to have modified the centrifugal separator structure of Höfer et al. to use a securing member of GB 2277700 for the purpose of securing the drum to the drive spindle (page 7 lines 9-22).
Regarding claim 17, Höfer et al. discloses wherein the stationary housing 12 comprise at least one connection member for connecting the stationary housing to the driving device 2 (Figure).
Regarding claim 18, Höfer et al. discloses wherein the stationary housing 12 comprise at least one connection member for connecting the stationary housing to the driving device 2 (Figure).
Regarding claim 21, Höfer et al. does not disclose a fastener for securing the axle member to the shaft of the driving device. 
GB 2277700 discloses a fastener 6 for securing the axle member to the shaft 4 of the driving device. It would have been obvious for one having ordinary skills in the art before the effective filing date of the claimed invention to have modified the centrifugal separator structure of Höfer et al. to use the fastener of GB 2277700 for the purpose of securing the drum to the drive spindle (page 7 lines 9-22).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Höfer et al. (U.S. Patent No. 5,954,035) in view of Ullein et al. (U.S. Patent Application Pub. No. 2008/0041330).
Regarding claim 8, Höfer et al. does not specifically disclose wherein the driving device comprises a drive wheel connected to the shaft of the driving device at a first end portion of the driving device, the drive wheel being configured to be driven by an internal combustion engine.
Ullein et al. discloses wherein the driving device comprises a drive wheel connected to the shaft of the driving device at a first end portion of the driving device, the drive wheel being configured to be driven by an internal combustion engine (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Höfer et al. with the drive wheel of Ullein et al. for the purpose of driving the compensating shaft (Abstract).
Regarding claim 9, Höfer et al. discloses wherein the centrifugal separator structure is arranged at a second end portion of the driving device, opposite to the first end portion (Figure).
Regarding claim 10, Höfer et al. discloses wherein the statuary housing 12 comprises a proximal end portion and a distal end portion, and wherein the proximal end portion faces the second end portion of the driving device (Figure).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Höfer et al. (U.S. Patent No. 5,954,035) in view of Ullein et al. (U.S. Patent Application Pub. No. 2008/0041330), as applied to claim 9 above, and further in view of Ishida et al. (U.S. Patent Application Pub. No. 2017/0120176).
Regarding claim 11, modified Höfer et al. discloses wherein the shaft 14 of the driving device extends through the second end portion and through the proximal end portion, but does not disclose wherein a radial sealing is provided around the axial member for sealing off an inside of the stationary housing towards the driving device.
Ishida et al. discloses wherein the shaft 33 of the driving device extends through the second end portion and through the proximal end portion, and wherein a radial sealing is provided around the axle member 32 for sealing off an inside of the stationary housing towards the driving device (e.g., Fig. 6). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of modified Höfer et al. with the sealing of Ishida et al. for the purpose of sealing between the shaft and the axle member (Fig. 6).

Allowable Subject Matter
The indicated allowability of claims 1-18, 21 and 22 is withdrawn in view of the newly discovered reference(s) to Höfer et al., which was submitted in the information 
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art does not teach or suggest wherein the driving device is an electric current generator of an internal combustion engine, and wherein the electric current generator comprises an electrical connector arranged at the second end portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SHUYI S. LIU
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774